Per Curiam.

“An appeal from the Public Utilities Commission to the Supreme Court is predicated upon the finality of the order. * * *” Hall China Co. v. Pub. Util. Comm. (1977), 50 Ohio St. 2d 206, 209 [4 O.O.3d 390]. In Hall China, we held that a commission order is not final and appealable where the matter is still pending before the commission on rehearing. Id. at 210. To hold otherwise would be inconsistent with this court’s repeatedly pronounced disfavor of piecemeal appeals. See Ashtabula v. Pub. Util. Comm. (1942), 139 Ohio St. 213 [22 O.O. 11]; Co-operative Legislative Comm. of Transp. Brotherhoods v. Pub. Util. Comm. (1948), 150 Ohio St. 277 [37 O.O. 501]; and Canton v. Pub. Util. Comm. (1963), 174 Ohio St. 373 [22 O.O.2d 422].
The appeal herein, having been taken from a non-final order, is hereby sua sponte dismissed.

Appeal dismissed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J.P. Celebrezze, JJ., concur.